UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No. 19-928 (FLW)

Vv.
SCHEDULING ORDER
DAMION HELMES,

a/k/a “Checks,”

a/k/a “Cutty,”
DERRICK HAYES,

a/k/a “D-Flex,”

a/k/a “Flex,”
DEQUAN COPELAND,

a/k/a “Just,”

DAWN STEPHENS,
SHANTAY WALKER,

a/k/a “Tay,”
KEITH LOGAN,

a/k/a “Beef,”
SHAMAR DUDLEY,

a/k/a “I-True,”

a/k/a “True,”

a/k/a “Smacks,”
CASSIUS WILLIAMS,
TONYA UNDERWOOD,
ELIZABETH CONOVER,

a/k/a “Betty,”
CURTIS JENKINS,
RALPH LEE, and
ERIC YARBROUGH

This matter having come before the Court for arraignment; and the
United States being represented by Craig Carpenito, United States Attorney for
the District of New Jersey (by Ian D. Brater, Assistant U.S. Attorney,
appearing); and defendant Damion Helmes being represented by Jerome A.
Ballarotto, Esq.; and the parties having met and conferred prior to arraignment

and having determined that this matter may be treated as a criminal case that
requires extensive discovery within the meaning of paragraph 4 of this Court’s
Standing Order for Criminal Trial Scheduling and Discovery; and the parties
having agreed on a schedule for the initial exchange of discovery; and the Court
having accepted such schedule, and for good cause shown,

It is on this ad day of February, 2020, ORDERED that:

1. The government shall provide any oral, written or recorded
statement of the defendant pursuant to Federal Rule of Criminal Procedure
(FRCP) 16(a)(1)(A)-(B) on or before March 20, 2020.

2. The government shall provide exculpatory evidence, within the
meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or
before March 20, 2020. Exculpatory evidence that becomes known to the
government after that date shall be disclosed reasonably promptly after
becoming known to the government.

3, If the government intends to introduce into evidence in its case-in-
chief a confession made to law enforcement authorities by one defendant that
names or makes mention of a co-defendant, a copy of that statement or
confession shall be disclosed by the government on or before May 1, 2020.
The government shall provide a proposed redaction to that statement to
conform with the requirements of Bruton v. United States, 391 U.S. 123 (1968)
and its progeny, on or before May 1, 2020.

4. The government shall provide additional discovery required by

FRCP 16(a) on a rolling basis, to begin no later than March 2, 2020, and shall
make reasonable efforts to substantially complete such discovery by April 15,
2020.

5. The defendants shall provide any and all notices required by
Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before May 15,
2020.

6. The defendants shall provide to the government discovery required
by FRCP 16(b) on or before May 15, 2020.

7. A status conference shall be held on may 2 7 , 2020, at 10-00 Ad
a.m./p.m., in order to assess the progress of discovery; to determine a schedule
for the production of additional discovery if necessary; to consider any
discovery disputes if necessary; to set or consider setting a schedule for the

next status conference in this matter; and to set or consider setting a schedule

for pretrial motions if a date for the completion of discovery can be determined.

‘

Li A byt

HON! FREDA L. WOLFSON
Chief United States District Judge
